UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7187


TOMMY WAYNE HARRIS, JR.,

                Petitioner - Appellant,

          v.

LEWIS SMITH,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:13-cv-00182-FDW)


Submitted:   November 15, 2013            Decided:   December 18, 2013


Before SHEDD, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Wayne Harris, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tommy Wayne Harris, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge     issues    a    certificate       of   appealability.      28     U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue     absent     “a       substantial     showing     of     the   denial     of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).           When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable     jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,    537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                         Slack,
529 U.S. at 484-85.

              On appeal, we confine our review to the issues raised

in Harris’ brief.             See 4th Cir. R. 34(b).            Because Harris does

not challenge the basis for the district court’s disposition, he

has forfeited appellate review of the court’s order.                             In any

event,     we    would        not   find     debatable    the     district      court’s

conclusion that Harris’ § 2254 petition was untimely.                            As the

                                             2
district court correctly explained, the Supreme Court’s recent

decisions in Missouri v. Frye, 132 S. Ct. 1399 (2012) and Lafler

v. Cooper, 132 S. Ct. 1376 (2012) did not announce a new rule of

constitutional law.         See In re Perez, 682 F.3d 930, 932-34 (11th

Cir. 2012).      Moreover, Harris’ untimely motion for appropriate

relief in state court, which he filed in July 2012, did not

serve    to   toll    the   one-year    statute    of   limitations    under   28

U.S.C. § 2244.        See Minter v. Beck, 230 F.3d 663, 665 (4th Cir.

2000).    Harris was thus required to file his § 2254 petition by

September 16, 2009, but he did not do so until June 27, 2013.

Therefore, even if we reached the issue, we would agree with the

district court’s conclusion that Harris’ § 2254 petition was

untimely.

              Accordingly, we deny a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We   dispense    with   oral   argument      because    the   facts   and   legal

contentions     are    adequately      presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      DISMISSED




                                         3